Citation Nr: 0011373	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-13 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2. Entitlement to service connection for arthritis of the 
spine

3. Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
April 1963.  The record indicates the veteran was a prisoner 
of war of the German Government from July 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the remand section of this 
decision. See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he has peripheral neuropathy.

2.  The veteran has submitted competent medical evidence 
establishing a nexus between the current arthritis of spine 
and his period of service.

3.  The veteran has submitted competent medical evidence 
establishing a nexus between the current arthritis of the 
hands and his period of service.

4.  It is at least as likely as not that the veteran's 
arthritis of the spine and hands are due to in-service 
trauma.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's traumatic arthritis of spine was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.309 (1999).

3.  The veteran's traumatic arthritis of hands was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, under pertinent law, service connection may be 
granted for disability that is attributable to military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Therefore, service connection may be granted 
for a disability resulting from disease, or injury, incurred 
in, or aggravated by, active military service.  The veteran 
was a Prisoner of War (POW) and served in several active 
areas of conflict during World War II.  The statutory 
presumptions relating to prisoners of war are therefore 
applicable in this case.  38 U.S.C.A. § § 1112, 1113; 38 
C.F.R. § § 3.307, 3.309.

Service connection may be granted notwithstanding the lack of 
a diagnosis in service, or within one year thereafter, if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992)."  If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  For a claim to be well grounded, 
there must be (1) competent medical evidence of a current 
disability; (2) lay or medical evidence, as appropriate, of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent medical evidence of a nexus between the in-
service disease or injury and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The veteran provides no medical evidence that he has a 
current diagnosis of peripheral neuropathy.  This claim fails 
the first test contained in Epps.  The Board therefore 
determines that the veteran's claim for service connection 
for peripheral neuropathy is not well grounded.

The radiologist's report, which was included in a VA Medical 
Examination conducted in October 1998, found mild 
degenerative changes at the base of the metacarpal in each 
hand.  Furthermore, radiographic studies revealed moderate 
degenerative disk disease and osteophyte formation in the 
cervical spine.  Mild degenerative changes were shown in the 
thoracic spine.  Degenerative disease in the lumbar spine was 
indicated.  

The examiner concludes that he can not determine if the 
veteran's current lumbar disorder is related to service.  
However, he goes in to state that it is at least as likely as 
not that the veteran's fall, after ejecting from the damaged 
aircraft along with the subsequent treatment by his German 
captors predisposed him to degenerative arthritis disease.  
The examiner's then indicates that the disease could very 
well be a result of the normal aging process.

A private medical statement from M. Biscotti, M.D., dated 
September 1986 and received in this file on May 1999, 
indicated that there is no definitive way to distinguish 
between degenerative joint disease caused by trauma and that 
caused by aging.  Since the file indicates that the veteran 
was subject to severe trauma as a result of his forced 
ejection from his damaged aircraft, as well as further trauma 
at the hands of both enemy civilians and his German captors, 
the Board finds Dr. Biscotti's statement to be highly 
relevant to the veteran's claim.

Based on the above evidence, the Board finds that the veteran 
has submitted competent medical evidence indicating a nexus 
between his current diagnosis of degenerative joint disease 
of the spine and degenerative changes of the hands, to his 
period of service.  Further, post-traumatic arthritis is a 
disease which may be presumed to have been incurred in 
service when manifested to a degree of 10 percent or more in 
a former prisoner of war.  38 C.F.R. § 3.309(c).  In this 
case, there is evidence that the veteran's arthritis of the 
spine and hand is at least as likely as not due to in-service 
trauma.  38 C.F.R. § 3.102.  Accordingly, service connection 
for arthritis of spine and hands is granted.


ORDER

A well grounded claim not having been presented, entitlement 
to service connection for peripheral neuropathy is denied.

Entitlement to service connection for traumatic arthritis of 
the spine is granted.

Entitlement to service connection for traumatic arthritis of 
the hands is granted.


REMAND

The record does not indicate that a statement of the case was 
issued as to entitlement to service connection for arthritis 
of the left shoulder.  The record, indicates that a notice of 
disagreement as to the denial of this issue was received in 
May 1999.  The U.S. Court of Appeals for Veteran's Claims 
(Court) has held that where a notice of disagreement to a RO 
decision is received and a statement of the case is not 
provided, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlicon, 12 VA at 240.

Accordingly, these issues are remanded to the RO for the 
following actions:

The RO should provide the veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
service connection for arthritis of the 
left shoulder.  The veteran should be 
provided with his appellate rights as to 
this issue.  The veteran and his 
representative are hereby notified that 
the issue of entitlement to service 
connection for arthritis of the left 
shoulder has not yet been perfected for 
appeal, and filing of a substantive 
appeal is necessary prior to appellate 
review.

No action is required by the veteran until he receives 
further notice; however he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 


